Case 2:16-cv-08495-CCC-MF Document 107 Filed 11/02/20 Page 1 of 7 PageID: 1616




 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



     SURENDER MALHAN, for himself and as
     parent of E.M., and SPACEAGE
     CONSULTING,

                         Plaintiffs,                     Civil Action No. 16-8495 (CCC)

           v.

     GURBIR GREWAL, in his official capacity                        OPINION
     as Attorney General of New Jersey; STATE
     OF NEW JERSEY, OFFICE OF CHILD
     SUPPORT SERVICES; NATASHA
     JOHNSON, in her official capacity as
     Director of Division of Family
     Development; LARRY ASHBRIDGE,
     CHIEF, CHILD SUPPORT
     ENFORCEMENT, NJ OFFICE OF
     PROBATION SERVICES, DONALD
     KESSLER, DAVID B. KATZ, et al.,

                         Defendants.



 FALK, U.S.M.J.


          Before the Court is a motion by the Judiciary-Related Defendants 1 to quash a subpoena

 issued by Plaintiffs to the Livingston New Jersey Police Department. [ECF No. 94.] The motion




 1
  The Judiciary-Related Defendants are: Gurbir S. Grewal, in his official capacity as the Attorney
 General of New Jersey; New Jersey Superior Court Judge David B. Katz; former New Jersey
 Superior Court Judge Donald Kessler; Larry Ashbridge (named in his official capacity as Chief
 of Child Support Enforcement, New Jersey Office of Probation); and the New Jersey
 Administrative Office of the Courts, Probation Division.
Case 2:16-cv-08495-CCC-MF Document 107 Filed 11/02/20 Page 2 of 7 PageID: 1617




 is opposed. No oral argument is necessary. See Fed. R. Civ. P. 78(b). For the reasons stated

 herein, the motion to quash is GRANTED.

                                   RELEVANT BACKKGROUND

         This case involves claims against various defendants, including the New Jersey Attorney

 General and two New Jersey Superior Court Judges, arising out of a number of garnishment

 orders and court decisions that have been entered in the context of an ongoing State family court

 matter between Plaintiff and his wife. This action is part of numerous cases in this court

 involving these issues, past and present. In its current form, this case is supposed to be focused

 on Plaintiffs’ claims under 42 U.S.C. § 652(k), 42 U.S.C. § 669a, and 42 U.S.C. § 1983, which

 allege that the state garnishment orders at issue are illegal; that Plaintiff Malhan’s financial

 information was impermissibly disclosed; that Defendants have refused to review and adjust

 child support orders over a period of years; and that Defendants have retaliated against Plaintiffs

 in the state court litigation.2

         In December 2019, Judge Katz was added to this case through the filing of an amended

 complaint. Judge Katz responded by filing a motion to dismiss on the grounds of, among other

 things, absolute judicial immunity. That motion is pending.

         Thereafter, on July 15, 2020, Plaintiff Malhan filed his most recent case against

 Defendants, Malhan v. Katz¸ 20-8955 (the “‘20 Action”). On July 27, 2020, Plaintiffs’ counsel,

 Mr. Clark, and a process server, personally appeared at the home of Judge Katz and attempted to

 serve him with the Complaint in the ‘20 Action. This step was taken despite Defendants’

 counsel, Mr. McGuire, having represented Judge Katz in all previously filed suits and having

 stated that he would accept service on Judge Katz’s behalf.


 2
  A more detailed description of the nature of this case can be found in prior Opinions. See
 Malhan v. Secretary, United States Department of State, 938 F.3d 453 (3d Cir. 2019).
                                                   2
Case 2:16-cv-08495-CCC-MF Document 107 Filed 11/02/20 Page 3 of 7 PageID: 1618




        These events, as well as others not detailed here, led the New Jersey State Police to

 attempt to speak with Mr. Clark on July 27, and ultimately interview him on July 28. Plaintiff

 Malhan contends that on two occasions, once on July 27 and a second time on July 28, police

 attempted to visit him at his home; he apparently did not speak with them. See Affidavit of

 Surender Malhan, ¶ 1; Ex. 2; ECF 97-2.

 The Motion to Quash

        On July 28, Mr. Clark served a subpoena on the Livingston Police Department seeking:

                any/all 911 call 311 call or any call whatsoever from David Katz to Livingston
                PD on July 27, 2020; any dispatchers notes, log notes, police report or any record
                whatsoever of contact by David Katz with Livingston PD on 7/27/20; any
                recordings of any radio traffic or internal calls from Liv. P.D, related to David
                Katz from 7/27/20.

 (Declaration of Robert J. McGuire, Esq., Ex. D.)

        On August 10, the Judiciary-Related Defendants filed a motion to quash. They claim that

 the subpoena should be quashed because it seeks information about the safety and security of a

 sitting judge and does not seek any information that could even possibly be relevant to the

 litigation, which involves garnishment orders and economic issues. Furthermore, the Judiciary

 Defendants advise that there are no responsive documents to the subpoena because of “the

 absence of communication with that Department.” (Defs.’ Br. 13.) However, the Judiciary

 Defendants still request that the subpoena be quashed and that it be made clear that any subpoena

 that seeks such information would be impermissible.

        Plaintiffs contend that Judge Katz does not have standing to quash the subpoena; they

 further contend that the information sought is relevant because of what they term “retaliation”




                                                 3
Case 2:16-cv-08495-CCC-MF Document 107 Filed 11/02/20 Page 4 of 7 PageID: 1619




 and finally, they contend that if there are no responsive documents the subpoena should be

 deemed moot and that no merits determination is appropriate. 3

                                           DISCUSSION 4

        The subpoena at issue has no place in this case. Plaintiffs provide deficient and woefully

 unconvincing reasons for serving it. Moreover, as Plaintiffs have not withdrawn the subpoena it

 is appropriate for the Court to proceed to quash it.

 A.     Legal Standard

        Motions to quash subpoenas are governed by Rule 45. Under Rule 45, “courts have

 significant discretion to quash or modify a subpoena where the discovery sought is irrelevant, or

 compliance with the subpoena would be unreasonable or oppressive.” Biotechnology Value

 Fund v. Celera Corp., 2014 WL 4272732, at *1 (D.N.J. Aug. 28, 2014) (citing First Sealord Sur.

 v. Dunkin & Devires Ins. Agency, 918 F. Supp. 2d 362, 383 (E.D. Pa. 2013)).

 3
   Plaintiffs’ opposition brief contains Judge Katz’s home address. Defendants requested that the
 opposition brief be temporarily sealed pending an opportunity to brief a formal motion for
 permanent sealing, which this Court granted. [ECF No. 100.] The formal motion to seal was
 filed on September 18, 2020 [ECF No. 102], and Plaintiff filed opposition to the motion on
 October 2, 2020. [ECF No. 104.] The motion will be addressed separately in due course.
 4
   While this motion has been pending, there has been noteworthy activity in the ‘20 Action.
          First, Defendants filed an application with the Court requesting that Mr. Clark, plaintiff,
 and/or any and all of their agents, be required to serve any future pleadings on any member of
 the judiciary, including Judge Katz, only by serving the Deputy Attorney General acting as
 defense counsel in that case. The Honorable Leda D. Wettre, U.S.M.J., granted that application,
 in part, by referencing “numerous statements” made by Mr. Clark that “raise legitimate security
 concerns as to plaintiff, his counsel, and their agents approaching Judge Katz and other members
 of the judiciary personally, especially at their residences.” (Civ. A. No. 20-8955; ECF No. 20.)
          Second, on September 18, 2020, the Honorable Susan D. Wigenton, U.S.D.J., denied an
 order to show cause filed by the Plaintiff that sought relief from a supposed “gag order” issued in
 the New Jersey Superior Court custody case and most recently enforced by Judge Katz, finding
 that injunctive relief of the type sought is not available under Section 1983 or against a sitting
 judge, and that Plaintiff was unlikely to succeed on his claims. (Civ. A. No. 20-8955, ECF No.
 27.)
          Third, on October 21, 2020, District Judge Wigenton entered an Order granting a motion
 to dismiss filed by, among others, Judge Katz, and dismissed the ‘20 Action. (Civ. A. No. 20-
 8955; ECF No. 30).
                                                  4
Case 2:16-cv-08495-CCC-MF Document 107 Filed 11/02/20 Page 5 of 7 PageID: 1620




        “The permissible scope of discovery under Rule 45 is the same as under Rule 26(b).”

 Mallinckrodt LLC v. Actavis Labs, 2017 WL 5476801, at *2 (D.N.J. Feb. 10, 2017). Federal

 Rule of Civil Procedure 26(b)(1) provides that a party may obtain discovery regarding “any

 nonprivileged material that is relevant to any party’s claim or defense and proportional to the

 needs of the case, considering the importance of the issues at stake in the action, the amount in

 controversy, the parties’ relative access to relevant information, the parties’ resources, the

 importance of the discovery in resolving the issues, and whether the burden or expense of the

 proposed discovery outweighs its likely benefit.” Id. It is “well recognized that the federal rules

 allow broad and liberal discovery.” Pacini v. Macy’s, 193 F.3d 766, 777-78 (3d Cir. 1999).

 Relevance is a broader inquiry at the discovery stage than at the trial stage, see Nestle Food

 Corp. v. Aetna Cos. & Surety Co., 135 F.R.D. 101, 103 (D.N.J. 1990), and “relevant information

 need not be admissible at trial if the discovery appears reasonably calculated to lead to the

 discovery of admissible evidence.” Pearson v. Miller, 211 F.3d 57, 65 (3d Cir. 2000). However,

 while relevant information need not be admissible, the burden remains on the party seeking

 discovery to “show that the information sought is relevant to the subject matter of the action and

 may lead to admissible evidence.” Caver v. City of Trenton, 192 F.R.D. 154, 159 (D.N.J. 2000).

 Ordinarily, a motion to quash is made by the recipient of a subpoena; however, “a party has

 standing to bring a Motion to Quash or modify a subpoena upon a non-party when the party

 claims a personal privilege in the production sought.” Schmulovich v. 1161 Rt. 9, 2007 WL

 2362598, at *2 (D.N.J. 2007) (citing DIRECTV, Inc. v. Richards, 2005 WL 1514187, at *1

 (D.N.J. June 27, 2005)). “For example, a party has sufficient standing to challenge a subpoena

 issued to a bank that seeks disclosure of that party's financial records.” Malibu Media LLC v.




                                                   5
Case 2:16-cv-08495-CCC-MF Document 107 Filed 11/02/20 Page 6 of 7 PageID: 1621




 Doe, 2016 WL 3876425, at *3 (D.N.J. July 14, 2016) (citing Schmulovich, 2007 WL 2362598, at

 *2).

 B.     Decision

        First, Plaintiffs’ argument that Judge Katz lacks standing to move to quash the subpoena

 is frivolous. Judge Katz plainly has a personal interest in any communications he may have had

 with law enforcement regarding his personal safety, his home, and the safety of his family. To

 that end, in the ‘20 Action, the Honorable Leda D. Wettre entered an Order that Mr. Clark,

 Plaintiff, and their agents are precluded from attempting personal service on any member of the

 judiciary, including Judge Katz; in so doing, Judge Wettre found that some of Mr. Clark’s

 comments regarding the judiciary and Judge Katz in particular raise “legitimate concerns.” See

 footnote 3, supra.

        Second, there is absolutely no relevance to the information sought in the subpoena. This

 case is about garnishment orders and primarily economic issues. The subpoena seeks

 information about communications between Judge Katz and the Livingston Police Department

 regarding the service of a complaint in a different case. There is zero connection between the

 claims in this case and communications that Judge Katz may or may not have had with any law

 enforcement agency about the events at his home.

        Plaintiffs attempt to argue that the material sought will somehow prove some kind of

 convoluted bias. (See Opp’n Br. 9; ECF No. 97.) That baseless argument is simply not so. The

 Court also believes any claims of the type of personal bias that Plaintiff attempts to refer to are

 prohibited by the doctrine of judicial immunity. See Capogrosso v. Supreme Court of New

 Jersey, 588 F.3d 180 (3d Cir. 2009).




                                                   6
Case 2:16-cv-08495-CCC-MF Document 107 Filed 11/02/20 Page 7 of 7 PageID: 1622




        Third, this subpoena was served during the pendency of movant’s motion to dismiss on

 the basis of absolute immunity. Any further discovery against the Superior Court Judges who

 have moved to dismiss is stayed pending resolution of the motion.

                                          CONCLUSION

        The subpoena at issue seeks information that has nothing to do with the allegations of this

 case. It is also improper for other reasons. It must also be noted that there were certain troubling

 statements in the motion papers that the Court chooses not to address here. Defendants’ motion

 is GRANTED and the subpoena is QUASHED. All further discovery against the Superior

 Court Judges is stayed pending resolution of the motion to dismiss.


                                               s/Mark Falk________________
                                               MARK FALK
                                               United States Magistrate Judge


 DATED: November 2, 2020




                                                  7
